Hughes                                                                                  Hughes Hubbard & Reed LLP
                                                                                                 One Battery Park Plaza

Hubbard                                                                                 New York, New York 10004-1482
                                                                                              Office:+ 1 (212) 83 7-6000

&e Reed                                                                                          Fax: +1 (212) 422-4726
                                                                                                    hugheshubbard.com

                                                                                                               Sarah Cave
                                                                                                                   Partner
                                                                                           Direct Dial: +1 (212) 837-6559
                                                                                            Direct Fax: +1 (212) 299-6559
                                                                                         sarah.cave@hugheshubbard.com




                                                      March 4, 2019



   VIA ECF & HAND DELIVERY

   Honorable Lewis A. Kaplan
   United States District Judge
   Southern District of New York
   500 Pearl Street
   New York, NY 10007

                Re:     Iri re Customs and Tax Administration of the Kingdom of Denmark (SKAT)
                        Tax Refund Scheme Litigation, 18-md-2865 (LAK)

   Dear Judge Kaplan:

                   We write on behalf of Plaintiff Skatteforvaltningen, the Customs and Tax
   Administration of the Kingdom of Denmark ("SKAT"), to notify the Court of related actions
   recently filed in this District and to provide the Court with courtesy copies of the complaints in
   those actions. In addition, we also write to request the Court's assistance to dismiss as
   duplicative one case that was mistakenly filed twice, as discussed below.

                     On February 26, 27, and 28, 2019, SKAT filed 43 actions related to this multi-
   district litigation. In each of these related actions, SKAT also filed a Related Case Statement
   indicating that case's relationship to this multi-district litigation. For the Court's convenience,
   SKAT has appended to this letter a Schedule of Actions identifying the 43 related actions, and
   has attached as Exhibit A the complaints with respect to those actions.

                   SKAT also respectfully requests the Court's assistance in dismissing one action
   that SKAT filed by mistake twice. On February 26, 2019, SKAT inadvertently filed the case
   captioned Skatteforvaltningen v. Albedo Management LLC Roth 401 (K) Plan, et al., once with
   the case number 19-cv-01785 and once with the case number 19-cv-01795. (A copy of the
   duplicative filings are attached hereto as Exhibit B.) On learning of the duplicative filing, SKAT
   notified the Clerk of Court, who directed SKAT to request that the Court dismiss the action.




   93468243_1
                                                                                                  2


                Accordingly, SKAT respectfully requests that the duplicative action, case number
19-cv-0 1 795, be dismissed, and that the Court order the return of the filing fee for that case to
SKAT's counsel, Hughes Hubbard & Reed LLP.

                                                 Respectfully submitted,




Enclosures

cc:    Counsel of Record (via email, with attachments)

       Raubritter LLC Pension Plan (via First Class Mail, with attachments)




93468243 I
                                                                                           3


                                          SCHEDULE OF ACTIONS

                                                          S.D.N.Y. Case
 No.                         Case Caption                                    Date Filed
                                                               No.
  1.         Skatteforvaltningen,                        1 :19-cv-01781    February 26, 2019
             Plaintiff,
                                    vs.
             Ballast Ventures LLC Roth 401 (K) Plan,
             Joseph herman & Michael Ben-Jacob,
             Defendants.
  2.         Skatteforvaltningen,                        1:19-cv-01783     February 26, 2019
             Plaintiff,
                                    vs.
             Bareroot Capiral Investments LLC Roth
             401 (K) Plan, David Zelman & Michael Ben-
             Jacob,
             Defendants.
  3.         Skatteforvaltningen,                        1:19-cv-01785     February 26, 2019
         Plaintiff,
                                    vs.
         Albedo Management LLC Roth 401 (K) Plan,
         Joseph Herman & Michael Ben-Jacob,
         Defendants.
  4.         Skatteforvaltningen,                        1:19-cv-01788     February 26, 2019
         Plaintiff,
                                    vs.
         Dicot Technologies LLC Roth 401(K) Plan,
         David Zelman & Michael Ben-Jacob,
         Defendants.
  5.     Skatteforvaltningen,                            1: 19-cv-01791    February 26, 2019
         Plaintiff,
                                    vs.
         Fairlie Investments LLC Roth 401(K) Plan,
         Joseph Herman & Michael Ben-Jacob,
         Defendants.
  6.     Skatteforvaltningen,                            1: 19-cv-01 792   February 26, 2019
         Plaintiff,
                                    vs.
         First Ascent Worldwide LLC Roth 401(K)
         Plan, Perry Lerner & Michael Ben-Jacob,
         Defendants.


93468243_1
                                                                                          4


                                                        S.D.N.Y. Case
 No.                    Case Caption                                        Date Filed
                                                             No.
  7.     Skatteforvaltningen,                          1: 19-cv-01794     February 26, 2019
         Plaintiff,
                                vs.
         Battu Holdings LLC Roth 401 K Plan, David
         Zelman & Michael Ben-Jacob,
         Defendants.
  8.     Skatteforvaltningen,                      1:19-cv-01798          February 26, 2019
         Plaintiff,
                                vs.
         Cantata Industries LLC Roth 401 (K) Plan,
         David Zelman & Michael Ben-Jacob,
         Defendants.
  9.     Skatteforvaltningen,                          l:19-cv-01800      February 26, 2019
         Plaintiff,
                                vs.
         Crucible Ventures LLC Roth 401 (K) Plan,
         Ronald Altbach & Michael Ben-Jacob,
         Defendants.
 10.     Skatteforvaltningen,                          1:19-cv-01801      February 26, 2019
         Plaintiff,
                                vs.
         Monomer Industries LLC Roth 401 (K) Plan,
         Robin Jones & Michael Ben-Jacob,
         Defendants.
 11.     Skatteforvaltningen,                          1: 19-cv-0 1803    February 26, 2019
         Plaintiff,
                                vs.
         Limelight Global Productions LLC Roth
         401 (K) Plan, Ronald Altbach & Michael Ben-
         Jacob,
         Defendants.
 12.     Skatteforvaltningen,                          1 : 19-cv-0 1806   February 26, 2019
         Plaintiff,
                                vs.
         Loggerhead Services LLC Roth 401 (K) Plan,
         Perry Lerner & Michael Ben-Jacob,
         Defendants.




93468243_1
                                                                                        5


                                                       S.D.N.Y. Case
 No.                        Case Caption                                  Date Filed
                                                            No.
  13.        Skatteforvaltningen,                     1:19-cv-01808     February 26, 2019
         Plaintiff,
                                    vs.
         PAB Facilities Global LLC Roth 401(K)
         Plan, Perry Lerner & Michael Ben-Jacob,
         Defendants.
  14.        Skatteforvaltningen,                     1: 19-cv-01809    February 26, 2019
         Plaintiff,
                                    vs.
         Plumrose Industries LLC Roth 401K Plan,
         Ronald Altbach & Michael Ben-Jacob,
         Defendants.
 15.     Skatteforvaltningen,                         1: 19-cv-01810    February 26, 2019
         Plaintiff,
                                    vs.
         Pinax Holdings LLC Roth 401 (K) Plan,
         Robin Jones & Michael Ben-Jacob,
         Defendants.
 16.     Skatteforvaltningen,                         1: 19-cv-01812    February 26, 2019
         Plaintiff,
                                    vs.
         Roadcraft Technologies LLC Roth 401(K)
         Plan, Ronald Altbach & Michael Ben-Jacob,
         Defendants.
 1 7.    Skatteforvaltningen,                         1: 19-cv-0 1813   February 26, 2019
         Plaintiff,
                                                vs.
         Stern way Logistics LLC Roth 401 (K) Plan,
         Robin Jones & Michael Ben-Jacob,
         Defendants.
 18.     Skatteforvaltningen,                         1: 19-cv-0 1815   February 26, 2019
         Plaintiff,
                                    vs.
         Trailing Edge Productions LLC Roth 401 (K)
         Plan, Perry Lerner & Michael Ben-Jacob




93468243_1
                                                                                            6



                                                            S.D.N.Y. Case
 No.                        Case Caption                                      Date Filed
                                                                 No.
  19.        Skatteforvaltningen,                           1:19-cv-01818   February 26, 2019
         Plaintiff,
                                    vs.
         True Wind Investments LLC Roth 401 (K)
         Plan, Ronald Altbach & Michael Ben-Jacob,
         Defendants.
 20.         Skatteforvaltningen,                           1:19-cv-01865   February 27, 2019
         Plaintiff,
                                    vs.
         Bemina Pension             Plan   &   John   van
         Merkensteijn,
         Defendants.
 21.     Skatteforvaltningen,                               1:19-cv-01866   February 27, 2019
         Plaintiff,
                                    vs.
         Basalt Ventures LLC Roth 401(K) Plan &
         John van Merkensteijn,
         Defendants.
 22.     Skatteforvaltningen,                               1:19-cv-01867   February 27, 2019
         Plaintiff,
                                    vs.
         A vanix Management LLC Roth 401 K Plan &
         Richard Markowitz,
         Defendants.
 23.     Skatteforvaltningen,                               1:19-cv-01868   February 27, 2019
         Plaintiff,
                                    vs.
         Hadron Industries LLC Roth 401(K) Plan &
         Richard Markowitz,
         Defendants.
 24.     Skatteforvaltningen,                               1:19-cv-01869   February 27, 2019
         Plaintiff,
                                    vs.
         Cavus Systems LLC Roth 401 (K) Plan,
         Richard Markowitz & Michael Ben-Jacob,
         Defendants.




93468243_1
                                                                                                   7



                                                                  S.D.N.Y. Case
 No.                        Case Caption                                             Date Filed
                                                                       No.
 25.         Skatteforvaltningen,                                1:19-cv-01870     February 27, 2019
         Plaintiff,
                                    vs.
         Eclouge Industry LLC Roth 401 (K) Plan,
         Perry Lerner & Michael Ben-Jacob,
         Defendants.
 26.         Skatteforvaltningen,                                1:19-cv-01871     February 28, 2019
         Plaintiff,
                                    vs.
         Starfish Capital Management LLC                  Roth
         401(K) Plan & John van Merkensteijn,
         Defendants.
 27.     Skatteforvaltningen,                                    1: 19-cv-01873    February 27, 2019
         Plaintiff,
                                    vs.
         Voojoo Productions LLC Roth 401(K) Plan &
         John van Merkenstijn,
         Defendants.
 28.     Skatteforvaltningen,                                    1: 19-cv-0 1893   February 28, 2019
         Plaintiff,
                                    vs.
         Azalea Pension         Plan      &   Elizabeth    van
         Merkensteijn,
         Defendants.
 29.     Skatteforvaltningen,                                    1: 19-cv-01894    February 28, 2019
         Plaintiff,
                                    vs.
         Omineca     Pension    Plan,   John               van
         Merkensteijn & Michael Ben-Jacob,
         Defendants.
 30.     Skatteforvaltningen,                                    1: 19-cv-0 1895   February 28, 2019
         Plaintiff,
                                    vs.
         Batavia Capital Pension Plan & Richard
         Markowitz,
         Defendants.




93468243_1
                                                                                                 8


                                                                S.D.N.Y. Case
 No.                        Case Caption                                           Date Filed
                                                                     No.
 31.         Skatteforvaltningen,                              1: 19-cv-01896    February 28, 2019
         Plaintiff,
                                    vs.
         Routt Capital        Pension     Plan   &   Richard
         Markowitz,
         Defendants.
 32.         Skatteforvaltningen,                              1: 19-cv-0 1898   February 28, 2019
         Plaintiff,
                                    vs.
         RJM Capital         Pension      Plan   &   Richard
         Markowitz,
         Defendants.
 33.     Skatteforvaltningen,                                  1: 19-cv-0 1904   February 28, 2019
         Plaintiff,
                                    vs.
         Calypso Investments Pension Plan & Jocelyn
         Markowitz,
         Defendants.
 34.     Skatteforvaltningen,                                  1: 19-cv-01906    February 28, 2019
         Plaintiff,
                                    vs.
         Michelle Investments Pension Plan, John van
         Merkensteijn & Richard Markowitz,
         Defendants.
 3 5.    Skatteforvaltningen,                                  1: 19-cv-0 1911   February 28, 2019
         Plaintiff,
                                    vs.
         Remece Investments LLC Pension Plan, John
         van Merkensteijn & Richard Markowitz,
         Defendants.
 36.     Skatteforvaltningen,                                  1: 19-cv-01918    February 28, 2019
         Plaintiff,
                                    vs.
         Vanderlee Technologies Pension Plan, David
         Zelman & Michael Ben-Jacob,
         Defendants.




93468243_1
                                                                                             9


                                                             S.D.N.Y. Case
 No.                         Case Caption                                      Date Filed
                                                                  No.
  3 7.       Skatteforvaltningen,                           1:19-cv-01922    February 28, 2019
             Plaintiff,
                                    vs.
             Cedar Hill Capital Investments LLC Roth
             401 (K) Plan, Edwin Miller & Michael Ben-
             Jacob,
             Defendants.
  38.        Skatteforvaltningen,                           1:19-cv-01924    February 28, 2019
             Plaintiff,
                                    vs.
             Xiphias LLC Pension Plan, John           van
             Merkensteijn & Richard Markowitz,
             Defendants.
 39.         Skatteforvaltningen,                           1:19-cv-01926    February 28, 2019
             Plaintiff,
                                    vs.
             Green Scale Management LLC Roth 401(K)
             Plan, Edwin Miller & Michael Ben-Jacob,
             Defendants.
 40.     Skatteforvatlningen v. Fulcrum Productions         1:19-cv-01928    February 28, 2019
         LLC Roth 401 (K) Plan, Edwin Miller &
         Michael Ben-Jacob,
         Defendants.
 41.         Skatteforvaltningen,                           1:19-cv-01929    February 28, 2019
         Plaintiff,
                                    vs.
         Keystone Technologies LLC Roth 401(K)
         Plan, Edwin Miller & Michael Ben-Jacob,
         Defendants.
 42.     Skatteforvaltningen,                               1:19-cv-01930    February 28, 2019
         Plaintiff,
                                    vs.
         Tarvos   Pension           Plan   &   John   van
         Merkensteijn,
         Defendants.




93468243_1
                                                                              10


                                               S.D.N.Y. Case
 No.                        Case Caption                         Date Filed
                                                    No.
 43.         Skatteforvaltningen,              1:19-cv-01931   February 28, 2019
             Plaintiff,
                                    vs.
         Tumba Systems LLC Roth 401(K) Plan,
         Edwin Miller & Michael Ben-Jacob,
         Defendants.




93468243_1
